Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendments
This action is in response to amendments filed December 3rd, 2021, in which Claims 12 and 13 are amended.  Claims 12, 13, 17, and 18 were pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 12 are 17 are considered allowable since when reading the claim in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the claims, including at least:
In Claims 12 and 17:
	… estimating a similarity among the plurality of items for the target based on the plurality of weight sets of the prediction model, the similarity derived at least from distances between one or more of the plurality of weight sets 
	… wherein the generating the prediction model includes estimating a posterior probability distribution for each of the plurality of weight sets, and 
	wherein the estimation of the posterior probability distribution of the plurality of weight sets is performed by calculating the posterior probability distribution                         
                            p
                            (
                            w
                            |
                            d
                            )
                        
                     according to:
	                        
                            p
                            
                                
                                    w
                                
                                
                                    d
                                
                            
                            =
                            N
                            (
                            w
                            |
                            
                                
                                    m
                                
                                
                                    D
                                
                            
                            ,
                            
                                
                                    S
                                
                                
                                    D
                                    )
                                
                            
                        
                     where the variables are defined as recited by the claim language.

The closest prior art of record is Zenor (US 2014/0278768 A1) which discusses predicting similarity values relating to a plurality of stores and predicting the performances of the Zenor is silent with regard to estimating a posterior probability distribution according to the specific claimed posterior probability distribution calculation. Barbour  (US 2018/0042541 A1) discusses calculating a function using the posterior probability distribution based on the response to a second stimulus. However, Barbour is silent with regard to estimating a posterior probability distribution according to the specific claimed posterior probability distribution calculation.  
Examiner notes that the variables in the claimed posterior distribution correspond, as per the specification, [0044], to values calculated during linear least squares estimation (see Van De Geer, “Least Squares Estimation,” pg. 2, Eq. (4)) but no art integrating them into a posterior normal distribution, for use in a predictor and the estimation of similarity of items, has been uncovered.
Examiner further notes that the provisional non-statutory Double Patenting rejection of the previous office action has been withdrawn, due to the abandonment of previously co-pending application 15/806,841.
	When taken as a whole, the dependent claims have been found allowable at least of the above features recited in the independent claims upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/BRIAN M SMITH/            Primary Examiner, Art Unit 2122